Citation Nr: 0422324	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pleurisy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1941 to 
September 1943.


The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, denying the claim for entitlement to service 
connection for pleurisy on the merits following enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The claim 
had previously been denied in August 2000 as not well 
grounded.  


FINDING OF FACT

The veteran does not have pleurisy.  


CONCLUSION OF LAW

Pleurisy was not incurred or aggravated in-service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) Analysis

The VCAA requires VA to inform a veteran of the evidence 
needed to substantiate his claim, of what evidence he is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The RO in a January 2002 development letter informed the 
veteran of VA's duties to assist the veteran in the 
development of his claim pursuant to the VCAA.  Specifically, 
the RO informed the veteran that medical evidence was 
required showing current pleurisy and a causal link between 
service and that disorder.  The veteran was then informed 
that he should submit any pertinent evidence, and should 
submit authorization for release of pertinent private medical 
evidence.  By a further development letter issued in October 
2003, the RO informed the veteran that VA would assist the 
veteran by requesting all pertinent VA and private medical 
records but that the veteran must first inform VA of these 
pertinent records, and must provide authorization for release 
of private medical records.  VA then also informed the 
veteran that it was ultimately his responsibility to see that 
all pertinent evidence not in possession of the Federal 
government was submitted in furtherance of his claim.  Thus, 
impliedly, he was also informed to submit all pertinent 
evidence in his possession.  The actual regulatory provisions 
of the VCAA were discussed for the veteran in a statement of 
the case issued in April 2002.   The veteran was also 
afforded an official examination in May 2000 addressing 
whether the veteran has pleurisy.  The veteran was afforded 
the Travel Board hearing in September 2002.  The veteran's 
service medical records are associated with the claims 
folder.  All indicated post-service records were requested, 
and all records received have been associated with the claims 
folder.  

Despite requests for evidence or information regarding a 
current diagnosis or treatment for pleurisy, the veteran has 
provided no medical evidence that he currently has the 
disorder and has indicated no medical source to obtain a 
documented diagnosis of current pleurisy.  In short, VA has 
pursued all avenues plausibly indicated by the information 
and evidence of record, and has not uncovered medical 
evidence of current pleurisy, an element crucial to the 
veteran's claim.  Further, the veteran was requested and 
afforded the opportunity to provide any additional pertinent 
evidence, including specifically evidence of current 
pleurisy.  

By failing to provided evidence of current disability and 
based on medical findings upon official examination in May 
2000 of no current pleurisy, the veteran has failed to 
dispute the absence of current disability, about which 
determination he was amply informed in advance.  In such a 
case, as recently determined by a VA General Counsel opinion 
which is binding on the Board, no additional VA assistance in 
developing the claim, to include informing the appellant of 
evidence or information necessary to further the claim, is 
required by 38 U.S.C. § 5103A.  VAOPGCPREC 5-2004.  

The Court has recently held that the revised notice 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) may be required to be provided to a claimant in a 
timely fashion, to include prior to initial RO adjudication 
of the claim.  Pelegrini v. Principi, No. 01-944, slip op. at 
15 (U.S. Vet. App. June 24, 2004).  However, in this case no 
prejudice resulted in VA's failure to provide such notice 
prior to initial adjudication of the claim following 
enactment of the VCAA, since the veteran was given ample 
notice and opportunity to remedy deficiencies in his claim, 
and he both failed to do so and failed to provide VA the 
means by which to assist him in doing so.  The denial of his 
claim would have still resulted from the veteran's failure to 
provide medical evidence of current disability, regardless of 
the timing of notice of the need for that evidence to support 
his claim.
 
Claim for Service Connection for Pleurisy  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

While the veteran contends that he has pleurisy that had its 
onset in service, he has not presented medical evidence to 
support his claim on that basis.  While the veteran has 
reported that he is of advanced years and in ailing health, 
the veteran has not presented evidence of current pleurisy 
despite requests for such evidence by VA.  The veteran was 
afforded an official examination in May 2000 where he related 
that he developed pleurisy in service in 1943.  However, the 
examiner found no evidence of current pleurisy, with lungs 
and pulmonary function studies normal.  An estimated METs 
level was 6-7.  That examiner diagnosed resolved pleurisy 
based on the veteran's report of past history of the 
disorder.  May 2000 official X-rays also resulted in no 
findings of pleurisy.  

The veteran reported in a November 2001 notice of 
disagreement that in service after Pearl Harbor in December 
he was assigned to night patrol along the shoreline on San 
Diego Bay, and that as a result of the cold, wet weather he 
developed problems with shortness of breath and sleep loss.  
He added that he was accordingly hospitalized for three 
months at a VA hospital in the Pasadena area, and was then 
told by a physician that the cold, wet duty conditions 
probably caused his difficulties, which were to be treated 
with avoidance of exertion, rest, and good nutrition.  In 
September 2002 hearing testimony the veteran alleged, in 
effect, that he was treated during that inservice 
hospitalization for pleurisy.  

The veteran's service medical records are contained within 
the claims folder.  These include records of hospitalization 
in 1943 for an assessed psychoneurosis which was noted to 
have existed prior to service and persisted in service.  The 
disorder was manifested by difficulty breathing, pain in the 
back, and compulsive tics.  The veteran then reported having 
a history of years of difficulty breathing, associated with 
an aching chest, weakness, nervousness, and fatigue.  A 
family history of nervous disorder was also noted.  An August 
1943 treatment record noted that there was no evidence of 
disease other than old pleurisy, with an EKG and X-rays of 
the chest having been conducted.  The corresponding August 
1943 X-ray report noted a moderate prominence of 
bronchovascular markings, particularly on the right, and a 
slight thickening of the pleura over both apices, but also 
noted that the heart, great vessels, diaphragm, and pleura 
were within normal limits.

VA requested, including in a November 2002 development 
letter, that the veteran provide medical evidence of current 
pleurisy, or that he provide any available information 
regarding current medical evidence of that disorder, so that 
VA could obtain that evidence.  The veteran testified before 
the undersigned in September 2002 that upon recent treatments 
evidence of pleurisy was found.  However, neither in that 
testimony nor otherwise has he responded to repeated VA 
requests by providing medical evidence of pleurisy or 
information regarding such evidence.  While he testified in 
September 2002 that he belonged to Secure Horizons, a health 
maintenance organization (HMO), through which he received 
treatment, he added that he had not received treatment 
through the HMO for his pleurisy.  He added that he received 
"breathalators" (hearing transcript, page 5) which helped 
him, but that he did not receive them through his HMO.  

The veteran's mere allegations of medical treatment for 
pleurisy do not constitute medical evidence.  Lay testimony 
is not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.   See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The veteran's failure to provide information 
regarding sources of treatment so that VA might obtain 
evidence of current disability leaves VA no choice but to 
base its adjudication upon the absence of current evidence of 
the claimed disability.  The Board notes in this regard that 
"[T]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Current pertinent medical evidence consists of the May 2000 
official examination where the examiner found no current 
pleurisy.  Absent evidence of current pleurisy, that crucial 
element of the claim for service connection is unsatisfied.  
38 C.F.R. § 3.303.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for pleurisy.  Because the 
evidence is not in equipoise, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pleurisy is denied. 



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



